Name: Council Regulation (EEC) No 638/93 of 17 March 1993 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables and Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|31993R0638Council Regulation (EEC) No 638/93 of 17 March 1993 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables and Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty Official Journal L 069 , 20/03/1993 P. 0007 - 0008 Finnish special edition: Chapter 3 Volume 48 P. 0240 Swedish special edition: Chapter 3 Volume 48 P. 0240 COUNCIL REGULATION (EEC) No 638/93 of 17 March 1993 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables and Regulation (EEC) No 827/68 on the common organization of the market in certain products listed in Annex II to the Treaty THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas the development of the Community production of products such as pineapples, avocados, mangoes and guavas, in particular since the accession of Spain and Portugal, and the growth of trade in those countries make it appropriate to include those proucts within the scope of Regulation (EEC) No 1035/72 (4);Whereas plantain bananas were not included in the Regulation on the common organization of the market in bananas on account of their nature; whereas plantain bananas must be covered by a market organization with effect from 1 January 1993; whereas it seems appropriate to include them in the common organization of the market in fruit and vegetables;Whereas the inclusion of avocados, guavas, mangoes and mangosteens on the list of products covered by Regulation (EEC) No 1035/72 implies their withdrawal from Regulation (EEC) No 827/68 (5); whereas the Annex to that Regulation should be amended accordingly;Whereas Regulation (EEC) No 1035/72 provides that Member States may apply national quantitative restrictions in respect of fruit and vegetables under the conditions laid down in Annex III thereto; whereas those measures are incompatible with the Single Market completed on 1 January 1993; whereas these provisions should therefore be repealed;Whereas provision should be made, in respect of certain products which are sensitive and which are imported in relatively large quantities, for the possibility of establishing an import licensing system; whereas, in order to ensure that application of this system is limited as effectively as possible, provision should be made for the introduction of such a system to be subject to the Management Committee procedure;Whereas, in order to ensure the smooth operation of the system, provision should be made that the issue of import licences be accompanied by the establishment of a security guaranteeing the performance of the undertaking to import during the period of validity of the licences,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1035/72 is hereby amended as follows:1. The following products shall be added to the table in Article 1 (2):'>TABLE>`2. The second subparagraph of Article 22 (1), Article 22 (2) and Annex III (List specified in Article 22) shall be deleted.3. The following Article shall be inserted:'Article 22b1. A system of import licences may be introduced, in accordance with the procedure laid down in Article 33, in respect of one or more of the products listed in the table contained in Article 1 (2), in order to be able to evaluate their market progress.In the cases where the first subparagraph is applied, a licence shall be issued by the Member States to any interested party who makes an application therefore, regardless of where that party is established in the Community.The issue of a licence shall be subject to the establishment of a security guaranteeing that importation shall take place during the period of validity of the licence.Licences shall be valid throughout the Community.2. The list of products for which import licences shall be required and any other detailed rules for the application of this Article shall be determined in accordance with the procedure referred to in the first subparagraph of paragraph 1.`Article 2 The products listed below are hereby withdrawn from the Annex to Regulation (EEC) No 827/68:- 0804 40 Avocados,- 0804 50 00 Guavas, mangoes and mangosteens.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1993.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 1993.For the CouncilThe PresidentB. WESTH(1) OJ No C 307, 25. 11. 1992, p. 10.(2) Opinion delivered on 12 March 1993 (not yet published in the Official Journal).(3) OJ No C 73, 15. 3. 1993, p. 78.(4) OJ No L 118, 20. 5. 1972, p. 1. Regulation last amended by Regulation (EEC) No 1754/92 (OJ No L 180, 1. 7. 1992, p. 23).(5) OJ No L 151, 30. 6. 1968, p. 16. Regulation last amended by Regulation (EEC) No 789/89 (OJ No L 85, 30. 3. 1989, p. 3).